Citation Nr: 0326230	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1966 to August 1970.  This matter comes to the Board 
of Veterans' Appeals (Board) from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Saint 
Louis, Missouri Regional Office (RO) which denied a rating in 
excess of 30 percent for PTSD.  In October 2002, the rating 
was increased by the Detroit, Michigan RO to 50 percent.  The 
veteran has continued his appeal of the rating assigned.  The 
case is now under the jurisdiction of the Detroit, Michigan 
RO.


FINDING OF FACT

The veteran's PTSD is shown to produce total occupational 
impairment.  


CONCLUSION OF LAW

A 100 percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.
Well-groundedness is not an issue.  The veteran was notified 
of the basis for the variously assigned ratings in rating 
decisions dated in October 2000 and October 2002, a March 
2001 Statement of the Case an October 2002 supplemental SOC 
(SSOC).  An October 2001 letter informed the veteran of the 
VCAA, and the SSOC cited applicable provisions of the VCAA 
notifying the veteran of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has not mentioned any pertinent outstanding 
evidence.  In fact, in November 2002 he indicated that he had 
no further evidence to submit.  He has been afforded adequate 
VA examinations.  

Laws and Regulations

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is rated under the criteria in Diagnostic Code (Code) 
9411.  38 C.F.R. § 4.130.  Code 9411 provides a 50 percent 
rating when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

Factual Background

The veteran had combat service in Vietnam.  Chronic severe 
PTSD was diagnosed in 1995.

On VA PTSD examination in September 2000 the veteran reported 
he worked two to three days a week as a part-time teacher.  
He indicated that he did not form relationships well and was 
very isolated emotionally.  He had occasional suicidal 
thoughts, especially with stressful day-to-day activities.  
He reported sleep problems.  He did not have hallucinations.  
He complained of frequent intrusive thoughts, occasional 
flashbacks and extreme startle reactions.  He mentioned that 
he could not get emotionally involved with anyone and had no 
friends.  Examination revealed him to be oriented to time, 
place and person, and he was logical and coherent.  His 
affect was friendly.  No hallucinations or delusions were 
noted.  There was no evidence of a psychosis or clinical 
depression.  His judgment reflected some impulsivity, and was 
deemed somewhat inappropriate.  PTSD, with secondary 
depression and anxiety was diagnosed.  

In March 2001 the veteran was admitted to a VA medical 
facility with symptoms of depression.  Chronic severe PTSD 
was diagnosed.  On admission it was not clear whether the 
veteran was suicidal or not.  

A VA discharge summary shows that the veteran was treated for 
PTSD on an inpatient basis from September to November 2001.  
He reported he lived with a girlfriend and her daughter for a 
little over a year.  He last worked, as a substitute teacher, 
in May 2001.  He reported regular intrusive and distressing 
thoughts of his time in Vietnam, sleep problems, and 
nightmares.  When he was not working, he did not do much of 
anything, but he did enjoy reading and doing household 
chores.  He reported problems with concentration and being 
hypervigilant.  He had intermittent thoughts of suicide (on a 
monthly basis), but denied current suicidal or homicidal 
ideations.  He was discouraged about not being able to 
acquire a full-time teaching position.  Examination revealed 
good grooming and hygiene.  His speech was clear and 
understandable.  There were no auditory hallucinations were 
reported.  Recent and remote memory was described as only 
adequate.  Concentration was satisfactory.  His affect was 
varied and appropriate; he was not seriously depressed.  PTSD 
was diagnosed.  

A lay statement from the veteran's girlfriend, received in 
October 2001, reveals that he had difficulty expressing 
feelings of any kind and had trouble following through with 
completion of tasks.  She added that he was severely 
depressed.  

A December 2001 VA biopsychosocial assessment note reflects 
that the veteran sought treatment for PTSD.  

Employment information received in April 2002 shows that the 
veteran worked as a substitute teacher from October 1998 to 
May 2001, and that his employment ended with the school 
district due to the fact that he voluntarily resigned/moved.  

On September 2002 VA PTSD examination the veteran complained 
of sleep problems.  He added that he did not do much during 
the day, other than pick up around the apartment, go for a 
car ride or read for a bit.  He had no friends.  While he 
took some odd jobs, he had been unable to complete them due 
to lack of interest.  As he had trouble with supervision, he 
could not keep a job.  

Examination revealed the veteran had questionable hygiene.  
His speech was clear.  He indicated that he had fought 
depression for years, and was currently depressed.  He 
reported suicidal ideation which had led to two 
hospitalizations in the past.  He had no current suicidal 
thoughts.  There was no evidence of psychotic thought process 
or content.  He reported trouble with concentration.  He 
denied visual hallucinations, but noted that he heard voices 
on occasion.  He denied mood swings and manic episodes.  He 
denied phobias and rituals, but noted he had panic spells.  
He was taking several prescribed medications for PTSD.  The 
examiner noted that the veteran had marked diminished 
interest and little participation in significant activities, 
and described the veteran as basically anhedonic.  He had 
feelings of detachment and estrangement from others.  He had 
a restricted range of affect.  He reported problems with 
irritability, difficulty concentrating and exaggerated 
startle response.  The examiner described the veteran's 
symptoms as causing clinically significant distress and 
impairment in the veteran's social and occupational 
functioning.  Chronic PTSD was diagnosed.  

As to the issue of the employability of the veteran, the 
examiner observed that the veteran, while having been a 
substitute teacher in the past, was currently unable to 
complete handyman odd jobs that he had attempted to perform.  
The examiner opined that he did not feel that the veteran 
could function as a productive employee at the current time.  
He indicated that not only was the veteran unable to 
concentrate or finish jobs, but he also had a history of 
difficulty with supervision.  The examiner did not know how 
the veteran would do in a vocational rehabilitation program.  

Analysis

The Board finds that the psychiatric disability picture 
presented by the evidence in this case warrants the 
assignment of a 100 percent schedular rating.  A 100 percent 
evaluation is assigned when there is total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Here, a VA psychiatric examiner has now opined 
(see report of September 2002 VA examination) that the 
veteran has total occupational impairment due to PTSD (i.e., 
cannot function as a productive employee).  This is the only 
current competent evidence as to the extent of industrial 
impairment the veteran has due to PTSD.  Under the criteria 
cited above, such impairment warrants a 100 percent rating. 

ORDER

A 100 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

